In the

    United States Court of Appeals
                For the Seventh Circuit

No. 08-2495

CHRISTI TURPIN,
                                                 Plaintiff-Appellant,
                                 v.

JOHN KOROPCHAK, D AVID L. W ILSON, and
N ANCY M UNDSCHENK,
                                    Defendants-Appellees.


             Appeal from the United States District Court
                  for the Southern District of Illinois.
             No. 07 C 806—David R. Herndon, Chief Judge.



          A RGUED M AY 4, 2009—D ECIDED JUNE 5, 2009




 Before KANNE and EVANS, Circuit Judges, and DOW,
District Judge.
   EVANS, Circuit Judge. The issue in this case is jurisdiction.
Christi Turpin, a former graduate student of Southern
Illinois University (SIU), sued two deans and a professor in



  The Honorable Robert M. Dow, Jr., United States District Court
Judge for the Northern District of Illinois, sitting by designation.
2                                                   No. 08-2495

federal court after they failed to acknowledge that she
earned her doctorate. Despite the fact that she sued the
defendants in their individual capacities, the district court
held that SIU, and therefore the State of Illinois, was the real
party in interest. The upshot? The case was dismissed for
lack of jurisdiction because suits against the State are the
exclusive province of the Illinois Court of Claims. Turpin
appeals.
  In the winter of 1999, Turpin was wrapping up her Ph.D.
in educational psychology. She had completed all her
necessary course work and had written what she believed
was the final draft of her dissertation.1 So when March 11
rolled around—the day she was to defend her the-
sis—Turpin was cautiously optimistic that this was, at long
last, the end of the road. And when she walked out of the
committee room she must have been exuberant—her
presentation was a success! Or so she thought. We wouldn’t
be here today if that were the end of the story. The truth is,
almost a decade later, Turpin still can’t call herself a doctor.
  Accepting Turpin’s allegations as true—as we must at this
stage, Newell Operating Co. v. Int’l U.A.W., 532 F.3d 583, 587
(7th Cir. 2008)—the only reason for this is that one of the
committee members (Nancy Mundschenk) and two deans
(John Koropchak and David Wilson) have refused to



1
   We freely admit to having absolutely no clue as to what her
dissertation was all about. Its title—The Link Between Vocational
Rehabilitation Counselors Who Utilize Performance Technologies
Competencies and the Resulting Impact Upon Their Consumer
Outcome—doesn’t quite make its content self-evident.
No. 08-2495                                                 3

acknowledge Turpin’s degree even though they know she
earned it. Following her defense, every member of the
dissertation committee (Mundschenk included) signed an
approval form. All that remained was for the department
head to add his signature and to file the form with the
records office. According to Turpin, the department head
did his part, but the records office dropped the ball—it
simply lost the form.
  Still, everything went fine until 2003. With a Ph.D. on her
resume, Turpin fetched a job working for a school district in
St. Louis. Then, four years after she thought she had
completed her doctoral program, Turpin learned that SIU
had never “posted” the degree. As a result, the school was
not willing to confirm to Turpin’s employer that she in fact
had a Ph.D. Turpin was at a loss; but after contacting Dean
Wilson, she thought the problem was solved. Wilson told
Turpin’s employer that there had been some sort of clerical
error and “the degree will be posted in an appropriate
manner.” Of course, that never happened.
   Thinking the problem well behind her, Turpin landed a
new job in 2007—complete with a $160,000 salary—working
for a commercial construction firm. Quite reasonably, she
listed the Ph.D. on her resume. But when her new boss went
to verify this fact, Wilson not only proved unhelpful, he flat
out said she didn’t earn it.2 When Koropchak said the same
thing a few days later, Turpin lost her job. Hoping to get to
the bottom of the mess, Turpin put together a meeting in


2
   Again, we note that we are taking Turpin’s word for all of
this—there may be another side to this story.
4                                                          No. 08-2495

October with her dissertation committee. The truth—or one
version of it—came out. In a complete about-face,
Mundschenk denied signing off on the dissertation and, for
the first time, represented that Turpin had revisions to
make. Turpin doesn’t know what would possess
Mundschenk to behave like this, but she is clear about one
thing: Mundschenk either knew she was lying or acted in
“wanton disregard of the truth.” The same goes for Wilson
and Koropchak. Wilson knew the truth based on his earlier
investigation; bad faith can be inferred on the part of
Koropchak because he willfully concealed from the commit-
tee members the approval form bearing Mundschenk’s
signature.
   According to SIU’s Web site, the vast majority of alumni
have a “positive or strongly positive” attitude toward the
s c h o o l . “ W h y S I U ? ” a t h t t p : / / w w w . s i u c .e d u /
aboutsiuc/index.html (last visited May 11, 2009). Turpin is
one Saluki who begs to differ.3 Based on the above



3
    The Saluki is SIU’s mascot. Renowned for its endurance and
beauty, the Saluki is one of the earliest breeds of domesticated
dogs. In fact, images of Salukis appear on Egyptian artifacts
dating back to 2100 B.C., and their remains have been found in
tombs throughout the Upper Nile region. “Saluki” at
http://en.wikipedia.org/wiki/Saluki (last visited May 11, 2009). So
how did this pharaohs’ hound end up the mascot for a university
in southern Illinois? Well, somewhere along the line southern
Illinois gained the nickname “Little Egypt”—perhaps the flood
plain along the Mississippi reminded settlers of the fertile Nile
Valley—so the Saluki was a natural choice. (Southern Illinois is
                                                    (continued...)
No. 08-2495                                                    5

allegations, Turpin sued Wilson, Koropchak, and
Mundschenk for specific performance (final conferral of her
Ph.D.) and damages for breach of duty and tortious interfer-
ence with a business expectancy. The question for us is not
whether Turpin is entitled to the relief she seeks, but
whether she is entitled to pursue that relief in federal court.
  We review de novo the dismissal of a suit for lack of
subject-matter jurisdiction. Newell, 532 F.3d at 587. The
plaintiff bears the burden of establishing that the suit is
properly brought in federal court. Craig v. Ontario Corp., 543
F.3d 872, 876 (7th Cir. 2008). Here, the district court deter-
mined that it lacked subject-matter jurisdiction because the
suit was actually against the State, such that it belonged in
the Illinois Court of Claims. We agree.
  Where an alleged act of misconduct “ ‘arose out of the
State employee’s breach of a duty that is imposed on him
solely by virtue of his State employment, sovereign immu-
nity will bar maintenance of the action’ in any court other
than the Illinois Court of Claims.” Turner v. Miller, 301 F.3d
599, 602 (7th Cir. 2002) (quoting Currie v. Lao, 148 Ill. 2d 151,


3
  (...continued)
also home to a town named Cairo.) And it has served the school
well. The Salukis men’s basketball team—hailing from the
vaunted Missouri Valley Conference—has a storied history. The
“Dawgs” captured the nation’s attention in 1967 when Walt
“Clyde” Frazier led them past Marquette University (and its star,
George “Brute Force” Thompson) to win the National Invitation
Tournament in Madison Square Garden. More recently, they
busted brackets coast to coast with runs to the Sweet Sixteen in
the 2002 and 2007 NCAA Tournaments.
6                                                     No. 08-2495

159, 592 N.E.2d 977, 980 (1992)); see also 705 Ill. Comp. Stat.
505/8(d) (defining the jurisdiction of the Illinois Court of
Claims).4 The question to ask, in other words, is whether the
defendant breached a duty owed by all citizens, or whether
he breached a duty held uniquely by State employees
holding the job at issue. The bookends illustrate the point.
Clearly the State is not the real party in interest if a woman
sues an off-duty trooper for mugging her on the way home
from the grocery store. Everyone has a duty to refrain from
such conduct, State troopers no more (or less) than anyone
else. On the other hand, the State is assuredly the real party
in interest when a university student participating in a
school-sponsored sporting event injures herself due to the
alleged negligence of the university coaching staff. See Healy
v. Vaupel, 133 Ill. 2d 295, 549 N.E.2d 1240 (1990). Most cases
won’t be so clear-cut, of course, but neither is the case we
have the trickiest imaginable. The bottom line is this.
Wilson, Koropchak, and Mundschenk had the opportunity


4
    There is of course a distinction between a state’s immunity
from suit in federal court (flowing from the 11th Amendment)
and its immunity from liability in all fora (which predates the
11th Amendment and exists by virtue of a state’s status as a
sovereign entity). See Stewart v. North Carolina, 393 F.3d 484, 487-
88 (4th Cir. 2005). In this case, however, the distinction isn’t too
meaningful. If Illinois is the real party in interest, the 11th
Amendment precludes litigation in federal court, Burrus v. State
Lottery Comm. of Indiana, 546 F.3d 417, 419-20 (7th Cir. 2008);
Sonnleitner v. York, 304 F.3d 704, 717 (7th Cir. 2002); and the same
finding means that the case belongs in the Court of Claims
pursuant to Illinois’ limited waiver of sovereign immunity,
Richman v. Sheahan, 270 F.3d 430, 441 (7th Cir. 2001).
No. 08-2495                                                    7

to block Turpin from obtaining her degree only because they
were employed by SIU. What they allegedly did couldn’t
have been pulled off by any old person picked at random.
The duties they supposedly breached—to be truthful and
fair in Ph.D. evaluations in the case of Mundschenk; to
process degrees and report graduate status accurately in the
case of Wilson and Koropchak—were held by them only
because of where they worked. The fact that we can find a
broader parallel duty held by all citizens—to refrain from
fraud—doesn’t change a thing. If courts were to ignore the
specific duty in favor of its more general cousin, the Court
of Claims would be a quiet place indeed.
   And if there is any doubt as to whether the duty analysis
gets us to the right result, there are other factors to consider.
Namely, courts should also ask whether the plaintiff alleges
“that an agent or employee of the State acted beyond the
scope of his authority through wrongful acts,” and whether
“the complained-of actions involve matters ordinarily
within that employee’s normal and official functions of the
State.” Healy, 133 Ill. 2d at 309, 549 N.E.2d at 1247 (quoting
Robb v. Sutton, 147 Ill. App. 3d 710, 716, 498 N.E.2d 267, 272
(Ill. App. Ct. 1986)). Turpin argues that she satisfies the first
of these two factors in that the defendants had no authority
to deny her the Ph.D. through false representations. That’s
surely true—the fact that they lacked authority to lie, that
is—but it doesn’t support the conclusion. When the Illinois
courts speak of an act “beyond the scope of authority,” they
contemplate an employee acting not just in a wrongful
manner, but sticking his nose in business where it doesn’t
belong. Robb, also involving a dean at SIU, proves the point.
The plaintiff brought a claim “purport[ing] to sound in
8                                                        No. 08-2495

fraud” when the dean lured him into accepting a job that he
“knew or should have known” didn’t exist. Robb, 147 Ill.
App. at 711, 498 N.E.2d at 269. But because it was the dean’s
job to manage the program at issue (including the recruit-
ment of employees), “[t]he complaint contain[ed] no
allegations that the defendant was at all acting outside his
authority or in contravention of his official duties.” Id. at
714, 498 N.E.2d at 271. Rather, the allegations “at least
impl[ied] that the defendant, in making the com-
plained-of representations, was acting in an official capacity
pursuant to his delegated duties.” Id. Similarly, although
Wilson, Koropchak, and Mundschenk lacked authority to
perform their duties in a dishonest manner, it was very
much their place to determine whether Turpin earned her
degree. Likewise—these factors all sort of bleed to-
gether—evaluating a dissertation and discerning whether a
degree should be conferred are “matters ordinarily within
[the defendants’] normal and official functions of the State.”
It is thus clear that this action is in reality one against the
State, and therefore it belongs in the Illinois Court of
Claims.5



5
   The relief sought also reinforces the conclusion that this action
is against the State. If a judgment for the plaintiff “could operate
to control the action of the State or subject it to liability, the cause
in effect is a suit against the State.” Senn Park Nursing Center v.
Miller, 104 Ill. 2d 169, 187, 470 N.E.2d 1029, 1038 (1984). Turpin
wants two things: her degree and damages. Only SIU, an arm of
the State, can confer the degree. And though employees of the
State may be personally liable in a number of situations, this is
                                                         (continued...)
No. 08-2495                                                       9

  In a last-ditch effort, Turpin tries to defeat this conclusion
by invoking the “officer suit” exception. That dog won’t
hunt. The officer suit exception provides that when an
officer of the State commits an unconstitutional act or
violates a statute, the suit is not against the State, because
the State is presumed not to violate its own constitution or
enactments. PHL, Inc. v. Pullman Bank & Trust Co., 216 Ill. 2d
250, 261, 836 N.E.2d 351, 357 (2005) (quoting Schwing v.
Miles, 367 Ill. 436, 441-42, 11 N.E.2d 944, 947 (1937)); see also
Smith v. Jones, 113 Ill. 2d 126, 131, 497 N.E.2d 738, 740 (1986)
(“An action against a State official for conduct in his official
capacity will withstand a motion to dismiss the complaint
on sovereign immunity grounds if the complaint alleges
that the official is enforcing an unconstitutional law or
violating a law of Illinois and thus acting beyond his
authority.”). Nothing in Turpin’s complaint alleges a
violation of the State constitution or a statute, so this
exception is off the table.
  Turpin may yet prevail in this matter. Her allegations are
serious, and she deserves her day in court. Just not in
federal court.
    The dismissal is AFFIRMED.




5
  (...continued)
not one of those cases. If Turpin wins, Illinois will be on the hook
for the judgment.

                               6-5-09